EXHIBIT 10.29



Freddie Mac Loan Number: 708643973
Property Name: Kensington by the Vineyard, f/k/a Regency by the Vineyard


GUARANTY


MULTISTATE


(Revised 5-20-2015)


THIS GUARANTY (“Guaranty”) is entered into to be effective as of August 26,
2015, by STEADFAST APARTMENT REIT, INC., a Maryland corporation (“Guarantor”,
collectively if more than one), for the benefit of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”).


RECITALS


A.
Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the "Loan Agreement"), STAR KENSINGTON, LLC, a Delaware limited liability
company (“Borrower”) has requested that Lender make a loan to Borrower in the
amount of $34,225,000.00 (“Loan”). The Loan will be evidenced by a Multifamily
Note from Borrower to Lender dated effective as of the effective date of this
Guaranty (as amended, modified or supplemented from time to time, the “Note”).
The Note will be secured by a Multifamily Mortgage, Deed of Trust, or Deed to
Secure Debt dated effective as of the effective date of the Note (as amended,
modified or supplemented from time to time, the “Security Instrument”),
encumbering the Mortgaged Property described in the Loan Agreement.



B.
As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.



C.
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.



AGREEMENT


NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:


1.
Defined Terms. The terms “Indebtedness”, “Loan Documents”, and “Property
Jurisdiction”, and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.



2.
Scope of Guaranty.



(a)
Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:



(i)
Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:




Guaranty - Multistate
 
Page 1

    

--------------------------------------------------------------------------------






(A)
Guarantor guarantees a portion of the Indebtedness equal to 0.00% of the
original principal balance of the Note (“Base Guaranty”).



(B)
In addition to the Base Guaranty, Guarantor guarantees all other amounts for
which Borrower is personally liable under Sections 9(c), 9(d) and 9(f) of the
Note (provided, however, that Guarantor will have no liability for failure of
Borrower or SPE Equity Owner to comply with (I) Section 6.13(a)(xviii) of the
Loan Agreement, and (II) the requirement in Section 6.13(a)(x)(B) of the Loan
Agreement as to payment of trade payables within 60 days of the date incurred).



(C)
Guarantor guarantees all costs and expenses, including reasonable Attorneys’
Fees and Costs incurred by Lender in enforcing its rights under this Guaranty.



(ii)
Guarantor guarantees the full and prompt payment and performance of, and
compliance with, all of Borrower’s obligations under Sections 6.12, 10.02(b) and
10.02(d) of the Loan Agreement when due and the accuracy of Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement.



(iii)
Guarantor guarantees the full and prompt payment and performance of, and
compliance with, Borrower’s obligations under Section 6.09(e)(v) of the Loan
Agreement to the extent Property Improvement Alterations have commenced and
remain uncompleted.



(iv)
Reserved.

(v)
Reserved.

(b)
If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:



(i)
The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.



(ii)
For so long as the Base Guaranty remains in effect (there being no limit to the
duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.



(c)
If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.


Guaranty - Multistate
 
Page 1

    

--------------------------------------------------------------------------------








(d)
If Guarantor is not liable for the entire Indebtedness, then all payments made
by Borrower with respect to the Indebtedness and all amounts received by Lender
from the enforcement of its rights under the Loan Agreement and the other Loan
Documents (except this Guaranty) will be applied first to the portion of the
Indebtedness for which neither Borrower nor Guarantor has personal liability.



3.        Additional Guaranty Relating to Bankruptcy.


(a)
Notwithstanding any limitation on liability provided for elsewhere in this
Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:



(i)
Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.



(ii)
Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.



(iii)
The Mortgaged Property or any part of the Mortgaged Property becomes an asset in
a voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.



(iv)
An order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party.



(v)
An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.



(b)
For purposes of Section 3(a) the term “Related Party” will include all of the
following:



(i)    Borrower, any Guarantor or any SPE Equity Owner.


(ii)
Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor or any SPE Equity
Owner or any Person that has a right to manage Borrower, any Guarantor or any
SPE Equity Owner.


Guaranty - Multistate
 
Page 2

    

--------------------------------------------------------------------------------






(iii)
Any Person in which Borrower, any Guarantor or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.



(iv)
Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE Equity Owner has an ownership interest or right to manage.



(v)
Any Person in which any Person holding an interest in Borrower, any Guarantor or
any SPE Equity Owner also has any ownership interest.



(vi)
Any creditor (as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor or any SPE Equity Owner.



(vii)
Any creditor (as defined in the Bankruptcy Code) of Borrower that is related to
any partner, shareholder or member of, or any other Person holding an interest
in, Borrower, any Guarantor or any SPE Equity Owner.



(c)
If Borrower, any Guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 3(a), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.



4.
Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor under
this Guaranty will survive any foreclosure proceeding, any foreclosure sale, any
delivery of any deed in lieu of foreclosure, and any release of record of the
Security Instrument, and, in addition, the obligations of Guarantor relating to
Borrower’s representations and warranties under Section 5.05 of the Loan
Agreement, and Borrower’s obligations under Sections 6.12 and 10.02(b) of the
Loan Agreement will survive any repayment or discharge of the Indebtedness.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
will have no obligation under this Guaranty relating to Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower’s obligations relating to environmental matters under Sections 6.12 and
10.02(b) of the Loan Agreement after the date of the release of record of the
lien of the Security Instrument as a result of the payment in full of the
Indebtedness on the Maturity Date or by voluntary prepayment in full.



5.
Guaranty of Payment and Performance. Guarantor’s obligations under this Guaranty
constitute an unconditional guaranty of payment and performance and not merely a
guaranty of collection.



6.
No Demand by Lender Necessary; Waivers by Guarantor – All States Except
California. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following:


Guaranty - Multistate
 
Page 3

    

--------------------------------------------------------------------------------








(a)
The benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty and agrees
that Guarantor’s obligations will not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor.



(b)
The benefits of any right of discharge under any and all statutes or other laws
relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.



(c)
Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.



(d)
All rights to cause a marshalling of the Borrower’s assets or to require Lender
to do any of the following:



(i)
Proceed against Borrower or any other guarantor of Borrower’s payment or
performance under the Loan Documents (an “Other Guarantor”).



(ii)
Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.



(iii)
Proceed against or exhaust any collateral held by Lender to secure the repayment
of the Indebtedness.



(iv)
Pursue any other remedy it may now or hereafter have against Borrower, or, if
Borrower is a partnership, any general partner of Borrower.



(e)
Any right to object to the timing, manner or conduct of Lender’s enforcement of
its rights under any of the Loan Documents.



(f)
Any right to revoke this Guaranty as to any future advances by Lender under the
terms of the Loan Agreement to protect Lender’s interest in the Mortgaged
Property.



7.
Modification of Loan Documents. At any time or from time to time and any number
of times, without notice to Guarantor and without affecting the liability of
Guarantor, all of the following will apply:



(a)
Lender may extend the time for payment of the principal of or interest on the
Indebtedness or renew the Indebtedness in whole or in part.



(b)
Lender may extend the time for Borrower’s performance of or compliance with any
covenant or agreement contained in the Note, the Loan Agreement or any other
Loan Document, whether presently existing or entered into after the date of this
Guaranty, or waive such performance or compliance.


Guaranty - Multistate
 
Page 4

    

--------------------------------------------------------------------------------






(c)
Lender may accelerate the Maturity Date of the Indebtedness as provided in the
Note, the Loan Agreement, or any other Loan Document.



(d)
Lender and Borrower may modify or amend the Note, the Loan Agreement, or any
other Loan Document in any respect, including an increase in the principal
amount.



(e)
Lender may modify, exchange, surrender or otherwise deal with any security for
the Indebtedness or accept additional security that is pledged or mortgaged for
the Indebtedness.



8.
Joint and Several Liability. The obligations of Guarantor (and each party named
as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:



(a)
Lender may bring suit against Guarantor, or any one or more of the parties named
as a Guarantor in this Guaranty, and any Other Guarantor, jointly and severally,
or against any one or more of them.



(b)
Lender may compromise or settle with Guarantor, any one or more of the parties
named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.



(c)
Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.



(d)
Lender may otherwise deal with Guarantor and any Other Guarantor, or any one or
more of them, in any manner.



No action of Lender described in this Section 8 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.


9.
Limited Release of Guarantor Upon Transfer of Mortgaged Property. If Guarantor
requests a release of its liability under this Guaranty in connection with a
Transfer which Lender has approved pursuant to Section 7.05(a) of the Loan
Agreement, and Borrower has provided a replacement Guarantor acceptable to
Lender, then one of the following will apply:



(a)
If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from all of Guarantor’s obligations except Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement with
respect to any loss, liability, damage, claim, cost or expense which directly or
indirectly arises from or relates to any Prohibited Activities or Conditions
existing prior to the date of the Transfer.



(b)
If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) of the Loan Agreement, then Lender will release Guarantor
from all of Guarantor’s obligations except for Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement.




Guaranty - Multistate
 
Page 5

    

--------------------------------------------------------------------------------




10.
Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.



11.
Waiver of Subrogation. Guarantor will have no right of, and hereby waives any
claim for, subrogation or reimbursement against Borrower or any general partner
of Borrower by reason of any payment by Guarantor under this Guaranty, whether
such right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.



12.
Preference. If any payment by Borrower is held to constitute a preference under
any applicable bankruptcy, insolvency, or similar laws, or if for any other
reason Lender is required to refund any sums to Borrower, such refund will not
constitute a release of any liability of Guarantor under this Guaranty. It is
the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty will not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.



13.
Financial Information and Litigation. Guarantor, from time to time upon written
request by Lender, will deliver to Lender (a) such financial statements as
Lender may reasonably require and (b) written updates on the status of all
litigation proceedings that were disclosed or should have been disclosed by
Guarantor to Lender as of the date of this Guaranty. If an Event of Default has
occurred and is continuing, Guarantor will deliver to Lender upon written
request copies of its state and federal tax returns.



14.
Assignment. Lender may assign its rights under this Guaranty in whole or in part
and upon any such assignment, all the terms and provisions of this Guaranty will
inure to the benefit of such assignee to the extent so assigned. The terms used
to designate any of the parties in this Guaranty will be deemed to include the
heirs, legal representatives, successors and assigns of such parties, and the
term “Lender” will also include any lawful owner, holder or pledgee of the Note.



15.
Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against which the enforcement of the waiver, modification, amendment,
discharge, or termination is sought, and then only to the extent set forth in
that writing.



16.
Governing Law. This Guaranty will be governed by and enforced in accordance with
the laws of the Property Jurisdiction, without giving effect to the choice of
law principles of the Property Jurisdiction that would require the application
of the laws of a jurisdiction other than the Property Jurisdiction.


Guaranty - Multistate
 
Page 6

    

--------------------------------------------------------------------------------






17.
Jurisdiction; Venue. Guarantor agrees that any controversy arising under or in
relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which will
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor’s
assets in any court of any other jurisdiction.



18.
Guarantor’s Interest in Borrower. Guarantor represents to Lender that Guarantor
has a direct or indirect ownership or other financial interest in Borrower
and/or will otherwise derive a material financial benefit from the making of the
Loan.



19.
Reserved.



20.
Reserved.



21.
Reserved.



22.
Reserved.



23.
Reserved.



24.
Reserved.



25.
State-Specific Provisions. In addition to the waivers set forth elsewhere in
this Guaranty:



(a)
Guarantor waives the benefit of any right of discharge under Chapter 43 of the
Texas Civil Practice and Remedies Code and all other rights of sureties and
guarantors under such Chapter; and



(b)
Guarantor waives all rights or defenses arising under Rule 31 of the Texas Rules
of Civil Procedure, Section 17.001 of the Texas Civil Practice and Remedies
Code, Chapter 43 of the Texas Civil Practice and Remedies Code, or any other
statute or law, common law, in equity, under contract or otherwise, or under any
amendments, recodifications, supplements or any successor statute or law of or
to any such statute or law; and all rights under Sections 51.003, 51.004 and
51.005 of the Texas Property Code and under any amendments, recodifications,
supplements or any successor statute or law of or to any such statute or law.



26.    Community Property Provision. Not applicable.


27.
WAIVER OF TRIAL BY JURY.



(a)
GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.




Guaranty - Multistate
 
Page 7

    

--------------------------------------------------------------------------------




(b)
GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.



28.
Attached Riders. The following Riders, if marked with an “X” in the space
provided, are attached to this Guaranty:



X
 
None
 
 
 
 
 
Material Adverse Change Rider
 
 
 
 
 
Minimum Net Worth/Liquidity Rider
 
 
 
 
 
Other:
 
 
 



29.
Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:



 
 
Exhibit A
Modifications to Guaranty



IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative.




(Remainder of page intentionally left blank; signature pages follow.)



Guaranty - Multistate
 
Page 8

    

--------------------------------------------------------------------------------




GUARANTOR:


STEADFAST APARTMENT REIT, INC., a Maryland corporation




By:
 
/s/ Kevin J. Keating
 
 
Kevin J. Keating
 
 
Treasurer









[guartkens.jpg]







Guaranty - Multistate
 
Page 9

    

--------------------------------------------------------------------------------




[guart2kens.jpg]



--------------------------------------------------------------------------------




(a)
Name and Address of Guarantor:

Name:
 
Steadfast Apartment REIT, Inc.
Address:
 
c/o Steadfast Companies
 
 
18100 Von Karman Avenue, Suite 500
 
 
Irvine, California 92612
 
 
Attention: Ana Marie del Rio - General Counsel



(b)
Guarantor represents and warrants that Guarantor is:



[____] single
[____] married
[ X ] an entity


(c)    Guarantor represents and warrants that Guarantor’s state of residence is
N/A.











Guaranty - Multistate
 
Page 11

    